Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0028] of the original Specification filed 21 Aug 2020, "flow rate controller group 42" should be corrected to "flow rate controller group 44" since the Specification refers to "flow rate controller group 44" throughout the Specification except for this one instance.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and depending claims 2-12) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the processing container" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 1 is unclear and confusing since the last line of claim 1 recites “a processing container of a plasma processing apparatus.” Thus, it is unclear whether “a processing container” of the last line of claim 1 is the same or different from “the processing container” of claim 1 line 3.
For the purpose of examination, “the processing container” in claim 1 line 3 shall be interpreted as “a processing container of a plasma processing apparatus” and the limitations of the last lines of claim 1 shall be interpreted as “the processing container of a plasma processing apparatus.”
In light of the above, depending claims 2-12 are also rejected under U.S.C. 112(b) at least due to dependency on rejected claim 1.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 13 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ebata et al. (JP2006253200A hereinafter “Ebata” and referring to English Machine translation)  and further substantiated by Zhang et al. ((2007). Nanocomposite Thin Films and Coatings - Processing, Properties and Performance. Chapter 4. Synthesis, Characterization and Applications of Nanocrystalline Diamond Films. 4.3.1 MEMS/NEMS Applications of NCD Films. Table 3.1 page 244, hereinafter “Zhang”).
Regarding claim 1 and 13 Ebata teaches an edge ring (etcher ring 18, Fig. 1, 2, 3) comprising: 
a first member (SiC layer 28, Fig. 3) made of a first material (SiC, para. [0016]) and having a contact surface (i.e. upper surface) with plasma generated inside a processing container (comprising chamber 12, Fig. 1, para. [0012]) of a plasma processing apparatus (dry etching apparatus 10, Fig. 1, para. [0012]) (para. [0016]); and 
a second member (comprising Si layer 30, Fig. 3) made of a second material (Si, para. [0016]) having Young's modulus lower than that of the first material (note: Ebata teaches the same materials as disclosed instant invention para. [0039] and [0043]; see also substantiating reference Zhang which teaches that SiC has a Young’s Modulus of 450 GPa and Si has a Young’s modulus of 130 GPa), 
wherein the second member (comprising 30, Fig. 3) is provided on a side opposite (i.e. under or below) to the contact surface (i.e. upper surface) of the first member (comprising 28, Fig. 3) such that a combined structure of the first member (28, Fig. 3) and the second member (30, Fig. 3) surrounds a periphery of a substrate (processing substrate 24, Fig. 1, para. [0015]) placed on a stage (lower electrode 16, Fig. 1, para. [0015]) inside the processing container (12, Fig. 1) of a plasma processing apparatus (10, Fig. 1).
Regarding claim 13 Ebata further teaches a plasma processing apparatus (dry etching apparatus 10, Fig. 1, para. [0012]) comprising: 
a processing container (chamber 12, Fig. 1, para. [0012]); 
a stage (lower electrode 16, Fig. 1, para. [0015]) disposed inside the processing container (12, Fig. 1) and configured to place a substrate (processing substrate 24, Fig. 1) thereon; and 
the edge ring (etcher ring 18, Fig. 1-3) surrounds a periphery of the substrate placed on the stage (16, Fig. 1).
See below summary table of substantiating reference regarding Young’s modulus/Modulus of elasticity:
With respect to Ebata reference
Material
Young's modulus (GPa)
Substantiating reference
Si (second member)
130
Zhang Table 3.1 page 244
SiC (first member)
450
Zhang Table 3.1 page 244

Regarding claim 2, Ebata further teaches wherein the first material is Silicon carbide and the second material is silicon (para. [0016]).
Claim(s) 1, 2, 3, 8 10, 13 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ikari et al. (US 2019/0172687 A1 hereinafter “Ikari”) and further substantiated by Zhang et al. ((2007). Nanocomposite Thin Films and Coatings - Processing, Properties and Performance. Chapter 4. Synthesis, Characterization and Applications of Nanocrystalline Diamond Films. 4.3.1 MEMS/NEMS Applications of NCD Films. Table 3.1-page 244, hereinafter “Zhang”).
Regarding claim 1 and 13 Ikari teaches an edge ring (focus ring 18, Fig. 1, 2, 3) comprising: 
a first member (comprising cover body 34, Fig. 2 and 3, para. [0019]) made of a first material (SiC, para. [0019]) and having a contact surface (i.e. upper surface) with plasma generated inside a processing container (vacuum chamber 12, Fig. 1, para. [0016]) of a plasma processing apparatus (dry etching apparatus 10, Fig. 1, para. [0016]) (para. [0018]); and 
a second member (comprising ring body 32, Fig. 1-3) made of a second material (Si, para. [0019]) having Young's modulus lower than that of the first material (note: Ikari teaches the same materials as disclosed instant invention para. [0039] and [0043]; see also substantiating reference Zhang which teaches that SiC has a Young’s Modulus of 450 GPa and Si has a Young’s modulus of 130 GPa), 
wherein the second member (comprising 32, Fig. 1-3) is provided on a side opposite (i.e. under or below) to the contact surface (i.e. upper surface) of the first member (comprising 34, Fig. 2-3) such that a combined structure of the first member (34, Fig. 2) and the second member (32, Fig. 2) surrounds a periphery of a substrate (wafer 22, Fig. 1) placed on a stage (base 16, Fig. 1, para. [0017]) inside the processing container (12, Fig. 1) of a plasma processing apparatus (10, Fig. 1).
Regarding claim 13 Ikari further teaches a plasma processing apparatus (dry etching apparatus 10, Fig. 1, para. [0016]) comprising: 
a processing container (vacuum chamber 12, Fig. 1, para. [0016]); 
a stage (base 16, Fig. 1, para. [0017]) disposed inside the processing container (12, Fig. 1) and configured to place a substrate (wafer 22, Fig. 1) thereon; and 
the edge ring (focus ring 18, Fig. 1) surrounds a periphery of the substrate placed on the stage (16, Fig. 1).
See below summary table of substantiating reference regarding Young’s modulus/Modulus of elasticity:
With respect to Ikari reference
Material
Young's modulus (GPa)
Substantiating reference
Si (second member)
130
Zhang Table 3.1 page 244
SiC (first member)
450
Zhang Table 3.1 page 244


Regarding claim 2, Ikari further teaches wherein the first material (of cover body 34, Fig. 3) is SiC and the second material (of ring body 32, Fig. 3) is Si (para. [0019]).
Regarding claim 3 and 8, Ikari further teaches an intermediate member (comprising joining part 36, Fig. 3) provided between the first member (comprising 34, Fig. 3) and the second member (comprising 32, Fig. 3) (para. [0020]).
Regarding claim 10, Ikari further teaches wherein the intermediate member is formed by a film having composition that changes discretely [more specifically, Ikari teaches that the joining part 36 can comprise a frame shaped layer of boron oxide and a eutectic alloy of silicon (para. [0052])].
Claim(s) 1, 8, 9, 13, 14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lim et al. (US 2016/0343547 A1 hereinafter “Lim”) and further substantiated by Castello et al.  (American Institute of Aeronautics and Astronautics. Structures, Structural Dynamics and Materials Conference. Jan 2018. Structural Analysis of the Hexakis Icosahedron Lighter than Air Vehicle and the Air. Table 4 Material Properties for Graphene and Carbon Nanotues. page 5, hereinafter “Castello”) and Kotrechko et al. (Nanoscale Research Letters (2015) Mechanical properties of carbyne: experiment and simulations.  Abstract, hereinafter “Kotrechko”) and Zhang et al. ((2007). Nanocomposite Thin Films and Coatings - Processing, Properties and Performance. Chapter 4. Synthesis, Characterization and Applications of Nanocrystalline Diamond Films. 4.3.1 MEMS/NEMS Applications of NCD Films. Table 3.1-page 244, hereinafter “Zhang”).
Regarding claims 1 and 13, Lim teaches an edge ring (comprising ring member 130 including plasma protection layer 500, Fig. 1-3, para. [0082], [0090]-[0091]) comprising: 
a first member (comprising diamond layer 520, Fig. 11; comprising diamond layer 540, Fig. 13; comprising carbyne layer 550, Fig. 15) made of a first material (comprising diamond layer 520, Fig. 11, para. [0115]-[0016]; comprising diamond layer 540, Fig. 13, para.[0125]-[0128] ; comprising carbyne layer 550, Fig. 15, para. [0132]-[0138]) and having a contact surface (i.e. upper surface) with plasma generated inside a processing container (100, Fig. 1 and 2); and 
a second member (comprising focus ring 131, Fig. 11, 13, 15) made of a second material (formed of Si, SiC, quartz or ceramics, para. [0090]) having Young's modulus lower than that of the first material [note: see below table of listing of Young’s modulus from substantiating references Zhang, Castello, and Kotrechko];
wherein the second member (comprising focus ring 131, Fig. 11, 13, 15) is provided on a side opposite (i.e. under or below) to the contact surface (i.e. upper surface) of the first member (comprising diamond layer 520, Fig. 11; comprising diamond layer 540, Fig. 13; comprising carbyne layer 550, Fig. 15) made of a first material (comprising diamond layer 520, Fig. 11, para. [0115]-[0016]; comprising diamond layer 540, Fig. 13, para.[0125]-[0128] ; comprising carbyne layer 550, Fig. 15, para. [0132]-[0138]) such that a combined structure of the first member (comprising diamond layer 520, Fig. 11; comprising diamond layer 540, Fig. 13; comprising carbyne layer 550, Fig. 15) and the second member (comprising focus ring 131, Fig. 11, 13, 15) surrounds a periphery of a substrate (10, Fig. 1-3) disposed on a stage (comprising 114, Fig. 1-2) inside the processing container (comprising 100, Fig. 1-2) of the plasma processing apparatus (600, Fig. 1-12).
Regarding claim 13 Lim further teaches a plasma processing apparatus (substrate processing system 600, Fig. 1 and 2, para. [0080]) comprising: 
a processing container (comprising chamber 100, Fig. 1-2, para. [0080]-[0081]);
a stage (comprising electrostatic chuck 114, Fig. 1-3) disposed inside the processing container (100, Fig. 1-2) and configured to place a substrate (10, Fig. 1-3) thereon; and 
the edge ring (comprising ring member 130 including plasma protection layer 500, Fig. 1-3) surrounds a periphery of the substrate placed on the stage (comprising 114, Fig. 1-3).
See below summary table of substantiating reference regarding Young’s modulus/Modulus of elasticity:
With respect to Lim reference
Material
Young's modulus (GPa)
Substantiating reference
Si (second member)
130
Zhang Table 3.1 page 244
SiC (second member)
450
Zhang Table 3.1 page 244
Diamond (first member Fig. 11 and 13; intermediate member Fig. 15)
1200
Zhang Table 3.1 page 244
Graphene (intermediate member)
500
Castello Table 4 page 5
Carbyne (first member, Fig. 15)
4631
Kotrechko abstract


Regarding claim 8, Lim teaches an intermediate member (comprising first graphene layer 510, Fig. 11; comprising first graphene layer 510, first diamond layer 520, second graphene layer 530, Fig. 13; comprising first graphene layer 510, first diamond layer 520, second graphene layer 530, second diamond layer 540, Fig. 15) between the first member (comprising diamond layer 520, Fig. 11; comprising diamond layer 540, Fig. 13; comprising carbyne layer 550, Fig. 15) and the second member (comprising focus ring 131, Fig. 11, 13, 15).
Regarding claim 9, Lim further teaches wherein the intermediate member (comprising first graphene layer 510, Fig. 11; comprising first graphene layer 510, first diamond layer 520, second graphene layer 530, Fig. 13; comprising first graphene layer 510, first diamond layer 520, second graphene layer 530, second diamond layer 540, Fig. 15) is made of a material having the Young’s modulus lower than that of the first material and higher that that of the second material (see summary table above in claim 1 and 13 rejection with regards to substantiating evidence of Young’s modulus of the various taught materials in Lim).
Regarding claim 14, Lim teaches a method (see method flow chart Fig. 12, 14, 16) for manufacturing an edge ring (comprising ring member 130 including plasma protection layer 500, Fig. 1-3, para. [0082], [0090]-[0091]) surrounding a periphery of a substrate (10, Fig. 1-3) placed on a stage (comprising electrostatic chuck 114, Fig. 1-3) inside a processing container (comprising chamber 100, Fig. 1-2, para. [0080]-[0081]) of a plasma processing apparatus (substrate processing system 600, Fig. 1 and 2, para. [0080]), the method comprising:
providing a first member (comprising diamond layer 520, Fig. 11; comprising diamond layer 540, Fig. 13; comprising carbyne layer 550, Fig. 15) made of a first material (comprising diamond layer 520, Fig. 11, para. [0115]-[0016]; comprising diamond layer 540, Fig. 13, para.[0125]-[0128] ; comprising carbyne layer 550, Fig. 15, para. [0132]-[0138]) and having a contact surface (i.e. upper surface) with plasma generated inside the processing container (100, Fig. 1 and 2) (see method flow chart Fig. 12, 14, 16); 
providing a second member (comprising focus ring 131, Fig. 11, 13, 15) made of a second material (formed of Si, SiC, quartz or ceramics, para. [0090]) having Young's modulus lower than that of the first material (see method flow chart Fig. 12, 14, 16) [note: see below table of listing of Young’s modulus from substantiating references Zhang, Castello, and Kotrechko]; and 
interposing an intermediate member (comprising first graphene layer 510, Fig. 11, para. [0115]-[0120]; comprising first graphene layer 510, first diamond layer 520, second graphene layer 530, Fig. 13, para. [0121]-[125]; comprising first graphene layer 510, first diamond layer 520, second graphene layer 530, second diamond layer 540, Fig. 15, para. [0131]-[0139]) between the first member (comprising diamond layer 520, Fig. 11; comprising diamond layer 540, Fig. 13; comprising carbyne layer 550, Fig. 15), and the second member (comprising focus ring 131, Fig. 11, 13, 15) such that a combined structure of the first member (comprising diamond layer 520, Fig. 11; comprising diamond layer 540, Fig. 13; comprising carbyne layer 550, Fig. 15), the second member (comprising focus ring 131, Fig. 11, 13, 15), and the intermediate member (comprising first graphene layer 510, Fig. 11; comprising first graphene layer 510, first diamond layer 520, second graphene layer 530, Fig. 13; comprising first graphene layer 510, first diamond layer 520, second graphene layer 530, second diamond layer 540, Fig. 15) surrounds a periphery of a substrate (10, Fig. 1-3) disposed on a stage (comprising 114, Fig. 1-2) inside the processing container (comprising 100, Fig. 1-2) of the plasma processing apparatus (600, Fig. 1-12), 
wherein the intermediate member (comprising first graphene layer 510, Fig. 11; comprising first graphene layer 510, first diamond layer 520, second graphene layer 530, Fig. 13; comprising first graphene layer 510, first diamond layer 520, second graphene layer 530, second diamond layer 540, Fig. 15) has the Young's modulus in a range from the Young's modulus of the first material to the Young's modulus of the second material.
See below summary table of substantiating reference regarding Young’s modulus/Modulus of elasticity:
With respect to Lim reference
Material
Young's modulus (GPa)
Substantiating reference
Si (second member)
130
Zhang Table 3.1 page 244
SiC (second member)
450
Zhang Table 3.1 page 244
Diamond (first member Fig. 11 and 13; intermediate member Fig. 15)
1200
Zhang Table 3.1 page 244
Graphene (intermediate member)
500
Castello Table 4 page 5
Carbyne (first member)
4631
Kotrechko abstract


Claim(s) 14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yamaguchi (US 2002/0000547 A1) and further substantiated by Bauccio [(1993) ASM Metals Reference Book (3rd Edition) - 2.2.5 Physical Properties of the Elements].
Regarding claim 14, Yamaguchi teaches a method for manufacturing an edge ring (comprising silicon ring 8, joint phase 11, graphite ring 9, Fig. 1) surrounding a periphery of a substrate (silicon wafer 5, Fig. 1) placed on a stage (comprising lower electrode 4, Fig. 1) inside a processing container (chamber (not indicated) Fig. 3, paragraph [0004]) of a plasma processing apparatus (dry etching apparatus, para. [0050]), the method comprising:
providing a first member (silicon ring 8, Fig. 1) made of a first material (silicon, para. [0027]) and having a contact surface (i.e. upper surface) with plasma generated inside the processing container (as understood from Fig. 1 and 3); 
providing a second member (graphite ring 9, Fig. 1) made of a second material (graphite, para. [0030], [0042]) having Young's modulus lower than that of the first material (Bauccio substantiates that silicon has Young’s modulus/modulus of elasticity of 16.35 x 106 psi (page 147) and that graphite has Young’s modulus/modulus of elasticity of 0.7 x 106 psi (page 143)); and 
interposing an intermediate member (joint 11, Fig. 1) between the first member (8, Fig. 1) and the second member (9, Fig. 1) such that a combined structure of the first member, the second member, and the intermediate member surrounds a periphery of a substrate (5, Fig. 1) disposed on the stage (4, Fig. 1 and 3) inside the processing container of a plasma processing apparatus (Fig. 3), 
wherein the intermediate member (comprising joint 11, Fig. 1 disclosed as comprising indium brazing material, para. [0044],[0052]) has the Young's modulus in a range from the Young's modulus of the first material to the Young's modulus of the second material (Bauccio substantiates that indium has a Young’s modulus/modulus of elasticity of 1.57 x 106 psi (page 145) which is between the Young’s modulus of Silicon and graphite as discussed above).
See below summary table of substantiating reference regarding Young’s modulus/Modulus of elasticity:
With respect to Yamaguchi reference
Material
Young's modulus (10^6 psi)
Substantiating reference
Si (first member)
16.35
Bauccio page 147
Indium (intermediate member)
1.57
Bauccio page 145
Graphite (second member)
0.7
Bauccio page 143


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama (US 2009/0294064 A1) in view of Ikari et al. (US 2019/0172687 A1 hereinafter “Ikari”) and further substantiated by Zhang et al. ((2007). Nanocomposite Thin Films and Coatings - Processing, Properties and Performance. Chapter 4. Synthesis, Characterization and Applications of Nanocrystalline Diamond Films. 4.3.1 MEMS/NEMS Applications of NCD Films. Table 3.1-page 244, hereinafter “Zhang”).
Regarding claim 1, Nagayama teaches an edge ring (comprising focus ring 55, Fig. 5-7) comprising:
a first member (comprising upper member 55a, Fig. 6) made of a first material (ceramic or silicon) and having a contact surface (i.e. upper surface) with plasma generated inside a processing container (comprising chamber 51, Fig. 5) (para. [0099]); and
 a second member (comprising lower member 55b, Fig. 6-7) made of a second material, wherein the second member is provided on a side opposite (i.e. below or under) to the contact surface (i.e. upper surface) of the first member (comprising 55a, Fig. 5-6) such that a combined structure of the first member (comprising 55a, Fig. 5-6) and the second member (comprising 55b, Fig. 5-6) surrounds a periphery of a substrate (W, Fig. 6) placed on a stage (comprising electrostatic chuck 53, Fig. 5 and 6, para. [0092]) inside the processing container (51, Fig. 5) of a plasma processing apparatus (50, Fig. 5, para. [0092]).
Nagayama does not explicitly teach that the second material has a Young's modulus lower than that of the first material.
However, Nagayama teaches that the focus ring can comprise silicon, silica or ceramic (para. [0065],[0102]) and that the first member (comprising upper member 55a, Fig. 6) is configured to block plasma from reaching the second member (comprising lower member 55b, Fig. 6) (para.[0099]).
Additionally, Ikari teaches an edge ring comprising a first member (comprising cover body 34, Fig. 2 and 3, para. [0019]) made of a first material (SiC, para. [0019]) and having a contact surface (i.e. upper surface) with plasma generated inside a processing container (vacuum chamber 12, Fig. 1, para. [0016]) of a plasma processing apparatus (dry etching apparatus 10, Fig. 1, para. [0016]) (para. [0018]); and a second member (comprising ring body 32, Fig. 1-3) made of a second material (Si, para. [0019]) having Young's modulus lower than that of the first material (note: Ikari teaches the same materials as disclosed instant invention para. [0039] and [0043]). Ikari teaches that SiC has higher plasma resistance than silicon enabling better durability than an edge ring/focus ring made of only silicon (para. [0019],[0033]).
Zhang further substantiates that the Young’s modulus of the second material (i.e. silicon) is lower than that of the first material (i.e. silicon carbide).
With respect to Ikari reference
Material
Young's modulus (GPa)
Substantiating reference
Si (second member)
130
Zhang Table 3.1 page 244
SiC (first member)
450
Zhang Table 3.1 page 244

 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a first material (i.e. silicon carbide) for the first member (Nagayama: 55a, Fig. 6) and to select a second material (i.e. silicon) for the second member (Nagayama: 55b, Fig. 6) wherein the second material has a Young’s modulus lower than that of the first material in view of teachings of Ikari in the apparatus of Nagayam as a known suitable alternative configuration of an edge ring which would have good plasma resistance and durability (Ikari: para. [0019], [0033]). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 12, Nagayama in view of Ikari (and further substantiated by Zhang) teaches all of the limitations of claim 1 above and Nagayama further teaches wherein the second member (comprising 55b, Fig. 6-7) is divided into a plurality of parts in a circumferential direction (Fig. 7, para. [0095],[0098]).
Claim(s) 3, 4, 6, 8, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebata et al. (JP2006253200A hereinafter “Ebata” and referring to English Machine translation) and further substantiated by Zhang et al. ((2007). Nanocomposite Thin Films and Coatings - Processing, Properties and Performance. Chapter 4. Synthesis, Characterization and Applications of Nanocrystalline Diamond Films. 4.3.1 MEMS/NEMS Applications of NCD Films. Table 3.1-page 244, hereinafter “Zhang”) as applied to claims 1, 2, 13 and further in view of Du et al. (CN110144567A hereinafter “Du” and referring to English Machine Translation).
Regarding claim 3 and 8, Ebata (substantiated by Zhang) teaches all of the limitations of claims 1 and 2 but does not explicitly teach an intermediate member provided between the first member and the second member.
However, Ebata teaches that the first member (SiC layer 28, Fig. 3) having a first material is silicon carbide (SiC) and the second member (Si layer 30, Fig. 3) having a second material is silicon (Si) (para. [0016]).
Additionally, Du teaches that the lattice constants of silicon and silicon carbide are different and that the thermal expansion coefficients are also different which can generate stress and cracking (para. [0007]). Du further teaches providing an intermediate member (comprising Si/SiC gradient coating layer, Fig. 1) between the first member (i.e. SiC layer, Fig. 1) and the second member (i.e. Si layer, Fig. 1) (para. [0035], [0041]-[0043]) enabling providing continuous thermal expansion coefficients and elastic moduli to effectively relieve stress and provide good internal bonding between the silicon and the silicon carbide(para. [0028], [0031]-[0032]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an intermediate member (Du: Si/SiC gradient coating, Fig. 1) provided between the first member (Ebata: SiC layer 28, Fig. 3) and the second member (Ebata: Si layer 30, Fig. 3) in view of teachings of Du in the apparatus of Ebata (and substantiated by Zhang) to enable providing continuous thermal expansion coefficients and elastic moduli to effectively relieve stress and provide good internal bonding between the second member made of silicon and the first member made of silicon carbide (Du: para. [0028], [0031]-[0032]).
Regarding claim 4 and 9, Ebata in view of Du (and substantiated by Zhang) teaches all of the limitations of claim 3 and 8 as applied above and further teaches wherein the intermediate member (Du: Si/SiC gradient coating, Fig. 1) is made of a material having the Young’s modulus lower than that of the first material (SiC) and higher than that of the second material (Si) (More specifically, as understood from Du para. [0028] and [0035], [0041]-[0043], the gradient coating layer of Si/SiC has linearly changing composition which has decreasing Si content and increasing SiC content in the direction toward the upper SiC layer.)
Regarding claim 6 and 11, Ebata in view of Du (and substantiated by Zhang) teaches all of the limitations of claim 3 and 4 as applied above and further teaches wherein the intermediate member (Du: Si/SiC gradient coating, Fig. 1) is formed by a film having a composition that changes continuously (Du: para. [0028], [0041]-[0043]).
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebata et al. (JP2006253200A hereinafter “Ebata” and referring to English Machine translation) and further substantiated by Zhang et al. ((2007). Nanocomposite Thin Films and Coatings - Processing, Properties and Performance. Chapter 4. Synthesis, Characterization and Applications of Nanocrystalline Diamond Films. 4.3.1 MEMS/NEMS Applications of NCD Films. Table 3.1-page 244, hereinafter “Zhang”), and Du et al. (CN110144567A hereinafter “Du” and referring to English Machine Translation) as applied to claims 3, 4, 6, 8, 11 and further in view of Weeks, Jr. et al. (US 2002/0074552 A1 hereinafter “Weeks”).
Regarding claim 5 and 10, Ebata in view of Du (and substantiated by Zhang) teaches all of the limitations of claim 3 and 4, as applied above and further teaches that the intermediate member (Du: Si/SiC gradient coating, Fig. 1) is formed by a film having a composition that changes (as understood from Fig. 1 and para. [0028], [0041]-[0043]), but does not explicitly teach that the film composition of the intermediate member changes discretely.
However, Du, as discussed in detail above in claim 3 rejection, discloses that the Silicon material of the second member and the silicon carbide material of the first member have different lattice constants and different thermal expansion coefficients which can generate stress and cracking (para. [0007]). Du additionally, provides different configurations/examples of the intermediate member (see Fig. 2, para. [0052]-[0059]).
Additionally, Weeks teaches providing an intermediate member (transition layer 12, Fig. 1) between a second member (silicon layer, 14, Fig. 1) and a first/upper member (gallium nitride layer, 16, Fig. 1) layer wherein the second member (silicon layer 14, Fig. 1) and the first member (GaN layer 16, Fig. 1) have different thermal expansion coefficients which can lead to cracking (para. [0003]). Weeks further teaches that the transition layer 12 is compositionally graded discontinuously (Fig. 2A, 2B, 2C, 2H) as a suitable alternative to the composition being graded continuously (para. [0035]-[0036], [0045]). Weeks teaches that the transition layer having a graded composition can provide sufficient strain relief to limit or prevent formation of cracks on the first member (gallium nitride layer 16) (para. [0030]) (see also Fig. 3A and 3B and para. [0038]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the intermediate member (Du: Si/SiC gradient coating, Fig. 1) to be formed by a film having a composition that changes discretely in view of teachings of Weeks in the apparatus of Ebata in view of Du (and substantiated by Zhang) as a known suitable alternative configuration of an intermediate member which would gradually reduce stress formed between two members having different thermal expansion coefficients thus reducing/preventing formation of cracks (Weeks: para. [0030], [0035]-[0036], [0045]).
Claim(s) 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebata et al. (JP2006253200A hereinafter “Ebata” and referring to English Machine translation) and further substantiated by Zhang et al. ((2007). Nanocomposite Thin Films and Coatings - Processing, Properties and Performance. Chapter 4. Synthesis, Characterization and Applications of Nanocrystalline Diamond Films. 4.3.1 MEMS/NEMS Applications of NCD Films. Table 3.1-page 244, hereinafter “Zhang”), and Du et al. (CN110144567A hereinafter “Du” and referring to English Machine Translation) as applied to claims 3, 4, 6, 8, 11 and further in view of Uehara (JP2015065024A hereinafter referring to English Machine translation).
Regarding claim 7 and 12, Ebata in view of Du (and substantiated by Zhang) teaches all of the limitations of claim 1 and 6, respectively, as applied above, but does not explicitly teach wherein the second member is divided into a plurality of parts in a circumferential direction.
However, Uehara teaches an edge ring (comprising focus ring 1, Fig. 6) comprising a plurality of parts (comprising 210, 220, 230, Fig. 6) divided in a circumferential direction (para. [0054]-[0056]) wherein Uehara further teaches that such a configuration enables suppressing stress in a circumferential direction (para. [0056]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure at least the second member (Ebata: 30, Fig. 3) to be divided into a plurality of parts in a circumferential direction in view of teachings of Uehara in the apparatus of the Ebata in view of Du (and substantiated by Zhang) to enable reducing/suppressing stress in the edge ring in the circumferential direction (Uehara: para. [0056]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nezu et al. (US 2004/0074605 A1) teaches an edge ring comprising first member (27, Fig. 5) of SiC and second member (28, Fig. 5) of Si (Fig. 5, para. [0059]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716